

116 HR 7015 IH: Postal Preservation Act
U.S. House of Representatives
2020-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7015IN THE HOUSE OF REPRESENTATIVESMay 26, 2020Mrs. Carolyn B. Maloney of New York (for herself, Mr. King of New York, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide financial stability to the United States Postal Service during the coronavirus pandemic, and for other purposes.1.Short titleThis Act may be cited as the Postal Preservation Act. 2.Appropriations for Postal Service in response to coronavirus pandemic(a)In generalThere is appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020—(1)for an additional payment for United States Postal Service—Payment to the Postal Service Fund, $25,000,000,000, to remain available until September 30, 2022, to the Postal Service Fund for revenue forgone due to coronavirus; and(2)for an additional amount for United States Postal Service—Office of Inspector General—Salaries and Expenses, $15,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally.(b)Emergency designationThe amounts appropriated by subsection (a) are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.3.USPS services and oversight during coronavirus pandemic(a)Prioritization of servicesDuring the coronavirus pandemic, the United States Postal Service shall prioritize the purchase of, and make available to all Postal Service employees and facilities, personal protective equipment, including gloves, masks, and sanitizers, and shall conduct additional cleaning and sanitizing of Postal Service facilities and delivery vehicles.(b)OversightThe Inspector General of the United States Postal Service shall—(1)conduct oversight, audits, and investigations of projects and activities carried out with funds provided in this Act to the United States Postal Service; and(2)not less than 90 days after the Postal Service commences use of funding provided by this Act, and annually thereafter, initiate an audit of the Postal Service’s use of appropriations provided by this Act, including the use of funds to cover lost revenues, costs due to COVID–19, and expenditures, and submit a copy of such audit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Committees on Appropriations of the House of Representatives and the Senate.